 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDPiper Industries,Inc.,Plastic Products Divisionandpurposes of collective bargaining in respect to rates ofLocalUnion 3031,United Brotherhood of Carpen-pay, wages, hours of employment, or other conditionsters&Joiners of America and International Wood-of employment.workers of America,AFL-CIO-CLC,' Petitioners.Cases 15-RC-5187 and 15-RC-5189July 17, 1974DECISION ON REVIEW ANDCERTIFICATION OF REPRESENTATIVEBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn January 23, 1974, the Regional Director forRegion 15 issued a Second Supplemental Decisionand Certification of Representative in which he over-ruled the Employer and Woodworkers objections tothe runoff election. Thereafter, the Employer, in ac-cordance with Section 102.67 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, filed a timely request for review of the Re-gional Director's Second Supplemental Decision, onthe ground,inter alia,that he erred in failing to finda substantial number of employees, sufficient in num-ber to affect the election results, were deprived of theopportunity to vote.By telegraphic order dated March 4, 1974, the Na-tional Labor Relations Board granted the Employer'srequest for review with respect to the objection con-cerning alleged voter disenfranchisement.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, and here-by adopts the findings and conclusions of the Region-alDirector as set forth in his Decision, attachedhereto as an appendix.Accordingly, as the tally of ballots in the runoffelection shows that the Rubber Workers has receiveda majority of the valid ballots cast. we shall certify itas the collective-bargaining representative in the ap-propriate unit.'CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Rubber, Cork, Lino-leum & Plastic Workers of America, AFL-CIO, andthat, pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all the employ-ees in the unit found appropriate herein for theHerein referred to as Woodworkers,UnitedRubber,Cork,Linoleum &PlasticWorkers of America,AFL-CIO,Intervenor,herein referred to asRubber Workers2All productionand maintenance employeesemployed byEmployer at itsplastic molding and cabinet plants, located in Jackson,Mississippi,excludingoffice clerical employees, professional employees,guards,and supervisors asdefined in the ActAPPENDIXSECOND SUPPLEMENTAL DECISION 'AND CERTIFICATION OF REPRESENTATIVEPursuant to a Decision and Direction of Election issuedin this matter by the undersigned Regional Director of Re-gion 15 of the National Labor Relations Board August 7,1973, a secret ballot election was conducted September 6,1973, under the direction and supervision of the RegionalDirector, among certain employees 2 of Piper Industries,Inc., Plastic Products Division (herein called Employer), todetermine whether they wished to be represented for thepurpose of collective bargaining by Local Union 3031,United Brotherhood of Carpenters & Joiners of America(herein called Carpenters), InternationalWoodworkers ofAmerica, AFL-CIO (herein called Woodworkers), or Unit-ed Rubber, Cork, Linoleum & Plastic Workers of America,AFL-CIO (herein called Rubber Workers), or by none ofthe aforementioned labor organizations The tally of ballotsserved upon the parties immediately following the election,disclosed the following results.Approximate number of eligiblevoters241Void ballots2Votes castfor Carpenters12Votescastfor Woodworkers53Votescastfor Rubber Workers91Votes castagainst participatinglabor organizations49Valid votes counted205Challenged ballots6Validvotes counted pluschallenged ballots211The challenged ballots were sufficient in number to affectthe results of the election.No objections to the election were filed by any party.1Under the provisions of Sec 102 69 and 102 67 of the Board's Rules andRegulations. a request for review of this Second Supplemental Decision andCertification of Representative may be filed with the Board in Washington,D C This request must he received by the Board in Washington by February5. 19742All production and maintenance employees employed by Employer at itsplastic molding and cabinet plants, located in Jackson, Mississippi, excludingoffice clerical employees, professional employees, guards, and supervisors asdefined in the Act212 NLRB No. 66 PIPER INDUSTRIES, INC.475Pursuant to Section 102.69(c) of the Board's Rules andRegulations, Series 8, as amended, an investigation of thechallenged ballots was conducted under the direction andsupervision of the undersigned. October 11, 1973, a Supple-mental Decision and Order Directing Counting of Chal-lenged Ballots issued and concluded,inter alga,that thechallenge to one of the ballots be sustained and that theother five challenged ballots be opened and counted.November 1, 1973, the revised tally of ballots was servedupon the parties, which reflected the counting of the over-ruled challenges and which disclosed the following results:Approximate number ofeligible votersVoid ballotsVotes cast for CarpentersVotes cast for WoodworkersVotes cast for Rubber WorkersVotes cast against participa-ting labor organizationsValid votes countedUndetermined challenged ballotsValid votes counted pluschallenged ballotsSustained challenges(votersineligible)Original Challenged FinalTallyCounted Tally2412121253539129349352205210602112101Thus, although none of the three labor organizations re-ceived a majority of the valid votes cast, the tally showedthat a majority of the voters desired representation by alabor organization and that of those three unions on theballot, the Rubber Workers and the Woodworkers had re-ceived the most votes. Therefore, pursuant to Section 102.70of the Board's Rules and Regulations, Series 8, as amended,a runoff election was conducted.This election took place as scheduled November 28, 1973.The parties agreed that the runoff election be conducted atthe same place (the shipping area of Employer's plasticmolding plant) and at thesame times(7 a.m. to 7:30 a.mand 2 p.m. to 4 p.m.) as had been agreed to and used in theearlier election. Additionally, the parties agreed to the samepayroll period ending date of August 3, 1973, with regardto eligibility.Upon completion of the election, the partieswere furnished with a tally of-ballots which disclosed thefollowing results:Approximate number of eligiblevoters198Void ballots26Votescast for Woodworkers40Votescast for Rubber Workers50Validvotes counted90Challenged ballots4Valid votes counted pluschallenged ballots94The challenges were not sufficient in number to affect theresults of the election.December 4 and 5, 1973, respectively, Employer andWoodworkers timely filed objections to conduct affectingthe results of the election, copies of which were duly servedon the proper parties. Copies of both Employer's objectionsand Woodworkers' objections are attached hereto as At-tachments A and B, respectively [omitted from publication].Pursuant to Section 102.69(c) of the Board's Rules andRegulations, Series 8, as amended, an investigation of theobjections has been conducted under the direction and su-pervision of the undersigned, who, having carefully consid-ered the facts, reports thereon and rules as follows.Basically, both Employer and Woodworkers are in agree-ment regarding the facts.; The morning session of the runoffelection was held as scheduled on the appointed date, from7 a.m. to 7:30 a.m. The parties had agreed on this timeperiod in order to allow the third shift employees from theEmployer's plastic plant to vote after the completion of theirshiftwhich ran from 11 p.m. to 7 a.m. Thus, while themorning session was scheduled for the purpose of allowingthis specific group an opportunity to vote, other eligibleemployees may have also cast their ballots at this time.The Woodworkers has alleged in their objections thatseveral employees in the Employer's cabinet plant sought tovote during the morning session but that the Employerwould not let them do so. However, the Woodworkers wasunable to substantiate this allegation by making any wit-nesses available or by providing the names of witnesses whocould testify in this regard and it must, therefore, be con-cluded that this particular allegation is without substance.The 2 p.m. to 4 p.m. afternoon session of the election wasscheduled in order to accomodate the employees scheduledto work the first shift (7 a.m. to 3 p.m.) and the second shift(3 p.m. to I I p.m.) at the Employer's plastic plant, as wellas the Employer's cabinet plant employees who were sched-uled to work from 7 a.m. to 3.30 p.m.About I I to 11: 15 a.m. on the date of the election, theEmployer was caused, by unexpected scheduling problemsresulting from a fire in the plant 2 days earlier, to tell theemployees in the cabinet plant that there was no more workfor them that day and that they should leave early. Theemployees in the plastic plant continued to work that dayand were unaffected by the shutdown in the cabinet plant.While the cabinet plant employees left.the plant early,there is no evidence which would indicate that any of themwere told they would not be allowed to return later that dayand vote, nor is there any evidence that any of them werehindered-or prevented from voting by any of the partiesinvolved herein. Indeed, election records show that 82 of the154 eligible voters in the cabinet plant cast ballots, as wellas 36 of the 44 eligible voters in the plastic plant. Thus, over50 percent of those employees whose names appeared onthe voter eligibility list and who were still working on thedate of the runoff election, did, in fact, vote in the election,even though many of the cabinet plant employees found itnecessary to either wait at the plant or return to the plantfor the afternoon session of the election.The Act makes no provision for a quorum or for theparticipation of any definite proportion of the eligible em-ployee complement in an election. Ordinarily, the politicalrule applies and those who do not take the time to voteacquiesce in the choice registered by a majority of those3The objections are combined for reporting 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoting. Absent unusual circumstances,the Board has heldthat even a 31-percent voter turnout for an election consti-tutes a representative vote.Stiefel Construction Corporation,65 NLRB 925 (1946). The Board has heldthat an electionshould be set aside where the working hours were unilateral-ly altered by the employer on the day of the election withthe result that the employees either had to wait after workor come in early in order to vote,Haskett Tool & Manufac-turing Co,77 NLRB 572 (1948). The same result is reachedin cases where the voting polls were closed prior to theagreed time,Repcal BrassManufacturing Company,109NLRB 4 (1954). However, the Board has been careful topoint out that disenfranchisement of some eligible voters asa result of the change must affirmatively be shown in suchcases in order to warrant a decision to set aside the election.A D Juilliard and Co,110 NLRB 2197, 2199 (1954)Ifind the cases reliedon bythe Employer in its legalstatement of position to be inapposite For instance,YergesVan Liners, Inc.,162 NLRB 1259 (1967);Kit ManufacturingCompany,198NLRB No. 131 (1971);Bernard Gold andJack Wasserman,54 NLRB 869 and 55 NLRB 591 (1944);and SA Kendall, Jr., et al, 41NLRB 395 (1942), involvetwo- or three-man units wherein only one employee cast aballot. The Board has consistently held that the rules withrespect to whether a voter turnout is representative are dif-ferent in such small units from those in larger ones Addi-tionally,Alterman-Big Apple, Inc.,116 NLRB 1078 (1956),andAlaskan Glacier Seafood Co,25 LRRM 1346 (1950),involve situations wherein eligible voters were disenfran-chised as a result of being called away or working awayfrom the polling area during the voting period because ofthe necessities of performing their normal work duties.The Employer also contends that the use of the August3, 1973, eligibilitydate in the runoff election had the resul-tant effect of making the election results even less represen-tative thereby warranting a decision that the election be setaside and another runoff election be conducted.In supportof its position, the Employer submits that only 198 of those305 employees appearing on the original eligibility list werestill employed on the date of the runoff election.The Em-ployer states that this difference was caused by the plant'snormal turnover rate. The Employer also submits, in fur-therance of its position,that on the runoff election datethere was a total of 343 employees in the appropriate unitThe Employer's only presently comtemplated expansionwill probablyoccur sometime on or between March andMay 1974, and will involve the installation of a fourth cabi-net assembly line and the addition of about 30 employees.Section102 70(b) of theBoard'sRules and Regulationsprovides as follows "Employees who were elibible to votein the election and who are in an eligible category on thedate of the runoff election shall be eligible to vote in therunoff election " It is true that under the proper circum-stances involving,for instance,a substantial increase in theemployee complement or a long period of time following thepayroll eligible date used in a prior runoff election, one ormore of the parties may request that the payroll eligibilitydate be changed to a later date.Teletype Corporation,122NLRB 1594 (1959);The Interlake Steamship Co,174 NLRB308 (1969). Such a request may or may not be granteddepending on whether or not, considering all of the factors,such a change in the eligibility date would be unfair to thelabor organizationwhichwas eliminated in the earlier voteHowever, even though the Employer in the instant case wasaware of the employee turnover in the plant, it did notchoose to raise the issue until after the election had beenheld.While not deciding whether a more recent eligibilitydate might have been established prior to the runoff elec-tion, the undersigned concludes that a material deviationfrom the rule set forth in Section 102.70(b),supra,suggestedby the Employer's objections, is not warranted at this timeand would not be consistent with good administration of theAct.Cone Brothers Contracting Co,109 NLRB 483 (1954),Standard Coil Products Co., Inc,101NLRB 261 (1952).Therefore, I find that there is no merit to the Employer'scontention that the original eligibility date was improper forthe runoff electionConclusionsIn conclusion,Ifind that a representative number ofeligible employeesvotedin the election and it does notappear that any eligible employee's right to vote was fore-closed by the Employer's decision to excuse the cabinetplant employees early on the day of the election.From the evidence set forth above, the undersigned con-cludes that neither the Employer's nor the Woodworker'sobjections raise substantial or material issues with respectto the election. Accordingly, the objections are hereby over-ruled.[Certification of Representative omitted from publica-tion.]